Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00136-CV

                                   Gerald HARRINGTON, M.D.,
                                            Appellant

                                             v.
   Sandra Schroeder and Duane J. Ramos, Individually and as All Heirs to the Estate of Sylvia
   Sandra SCHROEDER and Duane J. Ramos, Individually and as All Heirs to the Estate of
                                  Sylvia Ramos, Deceased,
                                         Appellees

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-06284
                          Honorable John D. Gabriel, Jr., Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 16, 2015

AFFIRMED

           Gerald Harrington, M.D. appeals an order denying his motion to dismiss the healthcare

liability lawsuit filed against him by Sandra Schroeder and Duane J. Ramos, individually and as

all heirs to the estate of Sylvia Ramos, deceased. We affirm the judgment of the trial court.

                                            BACKGROUND

           Sylvia Ramos was a resident of Trisun Care Center Windcrest when she died as a result of

an assault by a fellow nursing home resident; her death was ruled a homicide. Appellees sued the

following for negligence: Trisun Care Center; Setters Medical Group, P.A.; Rudolfo Zarate, M.D.;
                                                                                        04-15-00136-CV


Zarate Medical Group, P.A.; and Dr. Harrington. Pursuant to Section 74.351, appellees filed the

expert report of Loren G. Lipson, M.D. According to this report, Dr. Harrington was negligent in

failing to: (1) provide appropriate input as to Ms. Ramos’s care plan; (2) perform timely and

adequate assessments of Ms. Ramos; (3) document Ms. Ramos’s medical care accurately; and (4)

coordinate discharge of Ms. Ramos to another facility that could meet her needs.

       Dr. Harrington filed objections to the expert report filed by appellees. Dr. Harrington

objected to Dr. Lipson’s report on the basis that it fails to (1) establish that Dr. Lipson is competent

to testify as an expert witness and (2) adequately identify and explain any causal link between the

alleged breaches of the standard of care by Dr. Harrington and Ms. Ramos’s injuries and damages.

Dr. Harrington subsequently filed a motion to dismiss pursuant to section 74.351, arguing that Dr.

Lipson’s report failed to meet all the requirements of section 74.351. See TEX. CIV. PRAC. & REM.

CODE ANN. § 74.351(a) (West Supp. 2015).

       After holding a hearing on the motion to dismiss, the trial court denied Dr. Harrington’s

motion to dismiss, and he appealed. On appeal, Dr. Harrington seeks a reversal of the trial court’s

order denying the motion to dismiss, and a remand to the trial court for a determination of statutory

attorney’s fees.

                                       STANDARD OF REVIEW

       We review a trial court’s ruling on the sufficiency of an expert’s report for an abuse of

discretion. Van Ness v. ETMC First Physicians, 461 S.W.3d 140, 142 (Tex. 2015); Rosemond v.

Al–Lahiq, 331 S.W.3d 764, 766 (Tex. 2011); Am. Transitional Care Ctrs. of Tex., Inc. v. Palacios,

46 S.W.3d 873, 877 (Tex. 2001). A trial court abuses its discretion if it rules without reference to

guiding rules or principles. Samlowski v. Wooten, 332 S.W.3d 404, 410 (Tex. 2011). “When

reviewing matters committed to the trial court’s discretion, a court of appeals may not substitute



                                                  -2-
                                                                                       04-15-00136-CV


its own judgment for the trial court’s judgment.” Bowie Mem’l Hosp. v. Wright, 79 S.W.3d 48, 52

(Tex. 2002) (citing Flores v. Fourth Court of Appeals, 777 S.W.2d 38, 41 (Tex. 1989)).

                                            DISCUSSION

       Section 74.351(a) of the Texas Civil Practice and Remedies Code mandates that in a

“health care liability claim,” a claimant must serve on each party or his attorney one or more expert

reports. TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(a). If a claimant fails to serve the required

report, the trial court must—upon the motion of the affected physician or health care provider—

dismiss   the   claim    with   prejudice    and     award   attorney’s   fees   and   costs.      Id.

§ 74.351(b) (West Supp. 2015).

       When presented with a motion to dismiss a healthcare liability claim, the trial court must

determine whether the expert report represents a good faith effort to comply with the statutory

definition of an expert report. See Wright, 79 S.W.3d at 52; Palacios, 46 S.W.3d at 878; see also

TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(l) (West Supp. 2015). The statute defines an expert

report as “a written report by an expert that provides a fair summary of the expert’s opinions as of

the date of the report regarding the applicable standards of care, the manner in which the care

rendered by the physician . . . failed to meet the standards, and the causal relationship between that

failure and the injury, harm, or damages claimed.”           TEX. CIV. PRAC. & REM. CODE ANN.

§ 74.351(r)(6) (West Supp. 2015).

       In evaluating an expert report, the trial court looks only to the information within the four

corners of the report and is prohibited from making any inferences. Wright, 79 S.W.3d at 52-53;

Palacios, 46 S.W.3d at 878. Although the expert report need not marshal all the plaintiff’s proof,

it must include the expert’s opinion on each of the three elements identified in the statute: standard

of care, breach, and causal relationship. Wright, 79 S.W.3d at 52; Palacios, 46 S.W.3d at 878.

The expert cannot merely state his conclusions about these elements in his report. Wright, 79
                                                   -3-
                                                                                        04-15-00136-CV


S.W.3d at 52; Palacios, 46 S.W.3d at 879. The expert must explain the basis of his statements to

link his conclusions to the facts. Jelinek v. Casas, 328 S.W.3d 526, 539-40 (Tex. 2010); Wright,
79 S.W.3d at 52 (citing Earle v. Ratliff, 998 S.W.2d 882, 890 (Tex. 1999)). To constitute a good-

faith effort to comply with the statutory definition, the expert’s report must provide enough

information to fulfill two purposes: (1) it must inform the defendant of the specific conduct the

plaintiff has called into question, and (2) it must provide a basis for the trial court to conclude that

the claims have merit. Palacios, 46 S.W.3d at 879. “A report that merely states the expert’s

conclusions about the standard of care, breach, and causation does not fulfill these two purposes.”

Id.; Jelinek, 328 S.W.3d at 539.

        On appeal, Dr. Harrington argues the trial court abused its discretion in denying his motion

to dismiss because Dr. Lipson’s report is deficient in that it fails to (1) establish that Dr. Lipson is

competent to testify as an expert witness and (2) set forth the causal relationship between Dr.

Harrington’s alleged breaches of the standard of care and the alleged injuries suffered by Ms.

Ramos.

Service of Defendant’s Objections to Expert Report

        At the outset, we must address appellees’ contention that Dr. Harrington waived his

objections to Dr. Lipson’s expert report by failing to serve said objections on counsel for appellees

within 21 days of receipt of the expert report. See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(a).

At the hearing on the motion to dismiss, appellees argued that although Dr. Harrington’s objections

were timely filed, they were not served on plaintiffs’ attorneys until four months after the deadline

to do so had passed. See TEX. R. CIV. P. 21a. After much discussion over whether electronic

service was properly effected, and after the court contemplated resetting the hearing to permit

evidence to be presented by the service provider for Dr. Harrington’s counsel, plaintiffs’ counsel

informed the court as follows:
                                                  -4-
                                                                                       04-15-00136-CV


       Judge, I have no problem going forward on the substance of the Chapter 74 report.
       I feel that we would win on the service issue; however, I feel that the Chapter 74
       report is more inadequate [sic] for what the rules require. So I’m prepared to talk
       about that, if you would like.

       After reviewing the record, we conclude that appellees have waived consideration of this

issue. See TEX. R. APP. P. 33.1(a). At the hearing on the motion to dismiss, the trial court indicated

it would reset the hearing to consider evidence regarding the electronic service. At that time,

counsel for appellees abandoned the objection and affirmatively informed the trial court that he

had “no problem going forward on the substance of the Chapter 74 report.” The parties then

proceeded to discuss the substance of Dr. Harrington’s motion to dismiss, including his complaints

related to Dr. Lipson’s qualifications and his statements regarding causation, without any further

mention of the service issue. Accordingly, appellees have failed to preserve any complaint related

to service of the objections.

Qualifications

       Dr. Harrington contends Dr. Lipson’s report is deficient because it fails to establish that

Dr. Lipson is competent to testify as an expert witness. As to Dr. Lipson’s standard of care

opinions, he maintains that there is no affirmative showing that Dr. Lipson was board certified and

was actively practicing medicine in rendering medical care relevant to the claim against Dr.

Harrington at the time the claim arose or at the time the report was authored. As to Dr. Lipson’s

causation opinions, he maintains Dr. Lipson is not qualified to testify because he is not licensed to

practice medicine in Texas.

       An expert must establish that he is qualified to provide an acceptable report. TEX. CIV.

PRAC. & REM. CODE ANN. § 74.351(r)(5)(B) (West Supp. 2015). Qualifications of an expert must

appear in the expert report and curriculum vitae and cannot be inferred. See Olveda v. Sepulveda,

141 S.W.3d 679, 683 (Tex. App.—San Antonio 2004, pet. denied). Analysis of the expert’s


                                                 -5-
                                                                                      04-15-00136-CV


qualifications under section 74.351 is limited to the four corners of the expert report and the

expert’s curriculum vitae. See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(a); In re McAllen

Med. Ctr., Inc., 275 S.W.3d 458, 463 (Tex. 2008) (orig. proceeding).

    A) Qualifications to Render Standard of Care Opinions

         To be qualified to provide opinion testimony regarding whether a physician departed from

the accepted standard of medical care, the expert must satisfy section 74.401. See TEX. CIV. PRAC.

& REM. CODE §§ 74.351(r)(5)(A), 74.401(a) (West Supp. 2015 & West 2011). Under section

74.401, the expert must be a physician who: (1) is practicing medicine at the time such testimony

is given or was practicing medicine at the time the claim arose; (2) has knowledge of accepted

standards of medical care for the diagnosis, care, or treatment of the illness, injury, or condition

involved in the claim; and (3) is qualified on the basis of training or experience to offer an expert

opinion regarding those accepted standards of medical care.          Id. § 74.401(a).    “Practicing

medicine” includes, but is not limited to, “training residents or students at an accredited school of

medicine or osteopathy.” Id. § 74.401(b) (West 2011). “In determining whether a witness is

qualified on the basis of training or experience” to offer an expert opinion regarding the applicable

standards of medical care, the court shall consider whether, at the time the claim arose or at the

time the testimony is given, the witness: (1) is board certified or has other substantial training or

experience in an area of medical practice relevant to the claim; and (2) is actively practicing

medicine in rendering medical care services relevant to the claim. Id. § 74.401(c) (West 2011);

Bailey v. Amaya Clinic, Inc., 402 S.W.3d 355, 362-63 (Tex. App.—Houston [14th Dist.] 2013, no

pet.).

         In his report, Dr. Lipson states:

         During the course of my career, I have been Board Certified in Internal Medicine,
         Geriatric Medicine, and Utilization Review and Quality Assurance. I have served
         as Director of the University of California (‘USC’) Teaching Nursing Home
                                                -6-
                                                                                      04-15-00136-CV


       Program and Co-Director of the Los Angeles County USC Medical Center Adult
       Protection Team-Geriatric Assessment Clinic. I have worked with the Keck School
       of Medicine at USC for over 29 years, having served as the Chief of the Section of
       Geriatric Medicine and Associate Professor of Medicine, Gerontology, Clinical
       Pharmacy, Medical Dentistry and Public Health, and Occupation Science and
       Occupational Therapy. I am currently Professor Emeritus of Medicine. I also
       currently serve as Co-Director in Geriatric Education and as Affiliate Professor at
       the University of Alaska, Anchorage in the College of Health and in the WWAMI
       Program for Alaskan Medical Students. I am also Adjunct Professor at the School
       of Community and Global Health, Claremont Graduate University.

       Additionally, I am a consultant to the Department of Justice, State of California and
       New Mexico, and U.S. Department of Justice in areas of geriatric care and elder
       abuse. I have served as a Consultant to the Departments of Administration, Health
       and Social Services and Law, State of Alaska, in the areas of geriatric medicine and
       long term care. I also have been the Physician Advisor to USC University Hospital
       in areas of utilization management and quality assurance.

       I have extensive personal experience in primary medical care as well as in
       subspecialty consultation and long-term care. In addition to my academic teaching,
       research, and administrative responsibilities, I am currently practicing medicine
       and was doing so at the time the claims described below occurred.

       As a result of my education, training, and experience, I am qualified to render a
       relevant and reliable expert opinion on the standard of care applicable to the treating
       physician, Dr. Harrington…Through my extensive personal experience in primary
       medical care and the various positions I have occupied during the course of my
       career, I am familiar with the accepted standards of medical care applicable to
       treating physicians at nursing home facilities.

       Dr. Harrington argues that there is no affirmative showing that Dr. Lipson was board

certified and was actively practicing medicine or rendering medical care relevant to the claim

against Dr. Harrington at the time the claim arose or at the time the report was authored, and thus

Dr. Lipson is not qualified to testify as to the standard of care. We disagree. Board certification

is just one of the considerations the trial court may evaluate when determining whether an expert

qualifies as an expert on the issue of whether the defendant departed from accepted standards of

medical care. Id. § 74.401(c)(1). The trial court may also consider the physician’s training or

experience in the area of medical practice relevant to the claim. Id. Even though Dr. Lipson’s

board certifications may have lapsed, his training and experience make him sufficiently qualified
                                                -7-
                                                                                       04-15-00136-CV


in this case. According to the expert report, Dr. Lipson has extensive experience in the areas of

geriatric medicine and long term care; he is also the author of several articles relating to those

subjects. His resume reflects post-graduate training in the area of geriatrics and care of the elderly.

Dr. Lipson’s experience in geriatric medicine, as set forth in his 47-page curriculum vitae, is

significant and he continues to be on staff at the University of Alaska, Anchorage and at the School

of Community and Global Health, Claremont Graduate University. In addition, he is Professor

Emeritus of Medicine at the University of Southern California. He also currently serves as a

consultant to various governing bodies in the areas of geriatric care and elder abuse. Accordingly,

the fact that Dr. Lipson’s board certifications have lapsed does not alone render him unqualified

as an expert in this case.

        Dr. Harrington similarly complains that the report does not reflect that Dr. Lipson is

actively practicing medicine. However, Dr. Lipson affirmatively states in the report that, “I am

currently practicing medicine and was doing so at the time the claims described below occurred,”

and the report demonstrates that, as the Co-Director in Geriatric Education at the University of

Alaska, Anchorage, Dr. Lipson trains students at an accredited school of medicine. See id.

§ 74.401(b) (“practicing medicine” includes, but is not limited to, “training residents or students

at an accredited school of medicine or osteopathy”). As a consequence, the statement in his report

that he is familiar with the accepted standards of medical care applicable to treating physicians at

nursing home facilities is supported by his curriculum vitae and report. Given his experience in

the field of geriatrics and long-term care, Dr. Lipson has the requisite skill and knowledge to opine

that Dr. Harrington had a duty to assist Trisun in providing input into Ms. Ramos’s care plan, to

perform timely and adequate assessments of Ms. Ramos, and to coordinate discharge of Ms.

Ramos to a facility that could meet her health needs. We, therefore, conclude that the trial court

did not abuse its discretion in finding Dr. Lipson sufficiently qualified, as set forth in his report
                                                 -8-
                                                                                      04-15-00136-CV


and curriculum vitae, to opine on the accepted standards of medical care applicable to Dr.

Harrington. See id. § 74.401(c); PM Mgmt.-Wurzbach NC, LLC v. Jones, No. 04-09-00506-CV,

2010 WL 374406, at *2 (Tex. App.—San Antonio Feb. 3, 2010, no pet.) (mem. op.).

   B) Qualifications to Render Causation Opinions

       A person is qualified to give opinion testimony concerning the causal relationship between

the alleged injury and the alleged departure from the applicable standard of care only if the person

is a physician and is otherwise qualified to render opinions on that causal relationship under the

Texas Rules of Evidence. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 74.351(r)(5)(C), 74.403(a)

(West Supp. 2015 & West 2011). Dr. Harrington argues that Dr. Lipson is not qualified to testify

as to causation because he is not licensed to practice medicine in the state of Texas and is only

licensed to practice medicine in the state of California. See id. § 74.001(a)(23)(A) (West Supp.

2015) (defining, in part, “physician” as “an individual licensed to practice medicine in this state”).

We disagree. Dr. Harrington ignores a subsequent provision of the statute, section 74.401, which

provides that in a suit against a physician, an expert witness must be a physician who is “licensed

to practice medicine in one or more states in the United States.” Id. § 74.401(g)(1) (West 2011)

(emphasis added). Thus, a physician need not be licensed to practice medicine in the state of Texas

to be qualified to provide an expert opinion on causation in an expert report. See TTHR, L.P. v.

Guyden, 326 S.W.3d 316, 321-22 (Tex. App.—Houston [1st Dist.] 2010, no pet.); Tenet Hospitals

Ltd. v. Boada, 304 S.W.3d 528, 536-39 (Tex. App.—El Paso 2009, pet. denied); Springer v.

Johnson, 280 S.W.3d 322, 327-28 (Tex. App.—Amarillo 2008, no pet.); Kelly v. Rendon, 255
S.W.3d 665, 675 (Tex. App.—Houston [14th Dist.] 2008, no pet.). We therefore conclude that the

trial court did not abuse its discretion in finding Dr. Lipson sufficiently qualified to opine on the

cause of Ms. Ramos’s injuries. See TEX. CIV. PRAC. & REM. CODE ANN. § 74.401(c); Jones, 2010
WL 374406, at *2.
                                                 -9-
                                                                                      04-15-00136-CV


Causation

       Next, we address Dr. Harrington’s complaint that the report fails to set out the causal

relationship between Dr. Harrington’s breaches and the injuries suffered by Ms. Ramos. An

expert’s report must address the causal relationship between the breach and the injury, harm, or

damages. See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(r)(6). The expert must “explain the

basis of his statements to link his conclusions to the facts.” See Wright, 79 S.W.3d at 52. Thus,

in the present case, Dr. Lipson was required to link Dr. Harrington’s alleged negligence to Ms.

Ramos’s alleged injuries, including the falls she suffered on November 20, 2009 and March 20,

2010, an attack by a fellow resident on February 19, 2011, and ultimately, her death, which resulted

from an assault by a fellow resident on July 16, 2012.

       Causation is generally established in medical malpractice cases through evidence of a

“reasonable medical probability” or “reasonable probability” that the alleged injuries were caused

by the negligence of one or more defendants; in other words, the plaintiff must present evidence

“that it is ‘more likely than not’ that the ultimate harm or condition resulted from such negligence.”

Jelinek, 328 S.W.3d at 532-33 (quoting Kramer v. Lewisville Mem’l Hosp., 858 S.W.2d 397, 399-

400 (Tex. 1993)). An expert may show causation by explaining a chain of events that begins with

a defendant doctor’s negligence and ends in injury to the plaintiff. See McKellar v. Cervantes,

367 S.W.3d 478, 485 (Tex. App.—Texarkana 2012, no pet.). An expert report must explain “to a

reasonable degree, how and why the breach [of the standard of care] caused the injury based on

the facts presented.” Jelinek, 328 S.W.3d at 539-40; see also Van Ness, 461 S.W.3d at 142 (“An

expert must explain, based on facts set out in the report, how and why the breach caused the

injury.”). The report must not be conclusory in its explanation of causation; it “must explain the

basis of [the expert’s] statements to link his conclusions to the facts. Wright, 79 S.W.3d at 52; see

also Taylor v. Fossett, 320 S.W.3d 570, 575 (Tex. App.—Dallas 2010, no pet.) (expert report must
                                                - 10 -
                                                                                        04-15-00136-CV


contain sufficiently specific information to demonstrate causation beyond conjecture). An expert’s

mere conclusion that “in medical probability” one event caused another differs little, without an

explanation tying the conclusion to the facts, from an ipse dixit, which the supreme court has

consistently criticized. Jelinek, 328 S.W.3d at 539.

        In his report, Dr. Lipson states that Ms. Ramos endured numerous injuries and problems

during her six-year stay at Trisun, including repeated falls, hematomas, a pelvic fracture, a fracture

of the left 5th metacarpal, repeated head trauma, continuous threats to her safety by residents,

physical altercations with other residents, attacks by other residents, overall physical and mental

decline, pain and suffering, mental anguish, and ultimately, intracranial hemorrhage. Ms. Ramos

was involved in as many as a dozen physical altercations with other residents during her stay at

Trisun. On July 16, 2012, she was pushed by another resident, causing her to fall and suffer a head

injury which ultimately resulted in her death two weeks later.

        According to Dr. Lipson’s report, Dr. Harrington had a duty to assist the facility in

providing input into Ms. Ramos’s care plan. “When faced with a resident who repeatedly wanders

and falls at a facility and a resident who is involved in numerous altercations with other residents

and the subject of attacks by other residents, the standard of care requires the physician supervising

the medical care of the resident to assist the facility in providing input into the resident’s care plan

to address these problems.”       Such input may have included: implementing timed toileting

programs, regularly orienting Ms. Ramos with her environment to prevent wandering and

confusion, monitoring and readjusting medications, investigating the cause of injuries, lowering

her bed, instituting bed rails, maintenance of proper hydration and nutrition, instituting bed alarms,

and ordering additional supervision and assistance. In regard to the physical altercations with other

residents, Dr. Lipson states that Dr. Harrington should have: “identif[ied] triggers for threats and

attacks by other residents, investigat[ed] the cause of the injury/threat and implement[ed] a care
                                                 - 11 -
                                                                                         04-15-00136-CV


plan to address the cause, remov[ed] Ms. Ramos from close proximity to aggressive residents, and

monitor[ed] and modifi[ed] the environment as needed.” Dr. Lipson goes on to state that Dr.

Harrington breached the standard of care by failing to perform timely and adequate assessments

of Ms. Ramos, by failing to document her mental and physical status, and by failing to discharge

her from Trisun to another facility when it became clear that Trisun could not meet her needs. Dr.

Harrington does not dispute that Dr. Lipson’s report adequately sets out the statutory requirements

for standard of care and breach, but maintains that the report fails to set forth the causal relationship

between Dr. Harrington’s alleged breaches of the standard of care and Ms. Ramos’s alleged

injuries.

        In the causation section of his report related to fall injuries sustained by Ms. Ramos, Dr.

Lipson states that:

        Ms. Ramos’ falls and resulting fractures, and specifically including the 11-20-09
        and 3-20-10 falls, were proximately caused in part by the aforementioned breaches
        of the standard of care by Dr. Harrington. Dr. Harrington failed to properly assess
        Ms. Ramos, including an assessment of her fall risks, and failed to provide proper
        input into Ms. Ramos’ care plan to address falls and fall risks. If Dr. Harrington
        had properly assessed Ms. Ramos and provided proper input into Ms. Ramos’ care
        plan to address falls, in some of the ways enumerated above, in reasonable medical
        probability, Ms. Ramos would not have continued to suffer repeated falls and
        injuries and would not have suffered the 11-20-09 and 3-20-10 falls.

As to the attacks by fellow nursing home residents, Dr. Lipson states that:

        It is my medical opinion that had . . . Dr. Harrington met the aforementioned
        standard of care, in all reasonable probability Ms. Ramos would not have suffered
        continual threats, altercations, and attacks by other residents. Additionally, Ms.
        Ramos would not have suffered the assault on 2-19-11 that resulted in a large
        occipital hematoma and she would not have suffered the assault on 7-16-12 that
        resulted in her death.

        If Dr. Harrington had provided appropriate input in regard to the deficiencies in
        Ms. Ramos’ care plan concerning the physical altercations she was involved in with
        other residents, as required by the standard of care, the care plan for Ms. Ramos
        would have addressed the issue of resident on resident attacks and measures would
        have been taken to protect Ms. Ramos from future attacks, such as the measures
        discussed above. If Ms. Ramos continued to suffer attacks and threats by other
                                                  - 12 -
                                                                                             04-15-00136-CV


           residents and Trisun was unable to keep Ms. Ramos safe, Dr. Harrington should
           have discharged Ms. Ramos to a facility that could meet her needs. If such
           measures had been taken, in reasonable medical probability Ms. Ramos would not
           have been pushed by residents on either 2-9-11 or 7-16-12, and she would not have
           suffered a large occipital hematoma and intracranial hemorrhage that resulted in
           her death.

           Dr. Lipson’s report, when read in its entirety, explains how Ms. Ramos’s injuries could

have been prevented had Dr. Harrington adhered to the standard of care for a nursing home

physician, including instituting bed rails and bed alarms to avoid falls, removing her from close

proximity to aggressive residents to avoid being assaulted by fellow residents, and discharging her

from Trisun to another facility when it became clear that Trisun could not meet her needs. We are

mindful that at this preliminary stage of the proceeding, all that is required is that Dr. Lipson’s

expert report inform Dr. Harrington of the specific conduct the appellees have called into question

and provide a basis for the trial court to conclude that the claims have merit. See Palacios, 46
S.W.3d at 879. We conclude the information in Dr. Lipson’s report adequately discusses causation

so as to inform Dr. Harrington of the conduct that appellees have called into question and to

provide a basis for the trial court to conclude that appellees’ claims have merit. See id.; see also

Jelinek, 328 S.W.3d at 539. Applying, as we must, the deferential abuse-of-discretion standard of

review, we cannot conclude that the trial court acted arbitrarily, unreasonably, and without guiding

rules and principles in determining that Dr. Lipson’s report provided sufficient information

regarding his opinions concerning standard of care, breach, and causation as they relate to the

underlying facts, to enable it to determine whether the appellees’ claims had merit. See Hebert v.

Hopkins, 395 S.W.3d 884, 891 (Tex. App.—Austin 2013, no pet.). Therefore, the trial court did

not err in denying the motion to dismiss. 1




1
    Appellees’ request for damages for frivolous appeal is denied. See TEX. R. APP. P. 45.

                                                          - 13 -
                                                                           04-15-00136-CV


                                  CONCLUSION

We affirm the trial court’s order denying Dr. Harrington’s motion to dismiss.

                                         Rebeca C. Martinez, Justice




                                      - 14 -